
	
		II
		111th CONGRESS
		1st Session
		S. 513
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Board of Governors of the Federal Reserve
		  System to publish information on financial assistance provided to various
		  entities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Reserve Transparency
			 Act.
		2.Publication of
			 Board actionsNotwithstanding
			 any other provision of law, the Board of Governors of the Federal Reserve
			 System (in this Act referred to as the Board) shall publish on
			 its website, with respect to all loans and other financial assistance it has
			 provided since March 24, 2008, under the third undesignated section 13 of the
			 Federal Reserve Act (12 U.S.C. 343) or any other authority of the Board,
			 including the Discount Window and the Term Auction Facility—
			(1)the identity of
			 each business, individual, or entity to which the Board has provided such
			 assistance;
			(2)the type of
			 financial assistance provided to that business, individual, or entity;
			(3)the value or
			 amount of that financial assistance;
			(4)the date on which
			 the financial assistance was provided;
			(5)the specific
			 terms of any repayment expected, including the repayment time period, interest
			 charges, collateral, limitations on executive compensation or dividends, and
			 other material terms; and
			(6)the specific
			 rationale for providing assistance in each instance.
			3.TimingThe Board shall publish information required
			 by this section—
			(1)not later than 7
			 days after the date of enactment of this Act; and
			(2)in updated form,
			 not less frequently than once every 30 days.
			
